Gilchrist, C. J.
In the year 1785, Phcebe Howe had a settlement in the town of Hollis. Her illegitimate son, Archibald Harwood, took her settlement by derivation. Archibald’s son, Jeremiah F. Harwood, was born about the year 1807. The question is, in what town had he a legal settlement.
The Rev. Stat. ch. 137, § 3, provides that “ no town shall be liable for the support of any person, unless he, or the person under whom he derives his settlement, shall have gained a settlement therein under some law passed since the 31st of December, 1795.”
The act of January 1, 1796, provided that legitimate children should have the settlement of their father. Orford v. *553Rumney, 3 N. H. Rep. 331. This act was passed since the 31st of December, 1795.
Jeremiah F. Harwood, then, took by derivation the settlement of his father, Archibald, which was in Hollis. Jeremiah was born in the year 1807, and thus came within the operation of the act of January 1, 1796.
Asenath Harris, whom he married in the year 1829, had a settlement in the town of Nashua, which she lost by obtaining her husband’s settlement in Hollis. ,
These six children, then, and their mother, Asenath, have a settlement in the town of Hollis, and consequently are not chargeable to the county of Hillsborough.

Petition dismissed.